Citation Nr: 1827306	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts

THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to April 4, 2017, and greater than 10 percent disabling from April 4, 2017. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty the U.S. Marine Corps from December 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Boston, Massachusetts.  In December 2015, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ).  A transcript is of record.  This case was then remanded by the Board in June 2016 for additional development.

In July 2017, the Veteran was notified that the Veterans Law Judge (VLJ) that presided over his hearing was no longer employed by the Board and afforded the opportunity for another hearing.  See 38 C.F.R. § 20.707.  He failed to respond to the July 2017 letter, so it is assumed that he does not want another hearing and the Board will proceed with the matter on appeal.

The evaluation for the Veteran's service-connected hearing loss disability was increased to 10 percent, effective April 4, 2017.  See April 2017 Rating Decision.  The assigned rating is less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).


FINDINGS OF FACT

1.  For the period prior to April 4, 2017, the Veteran's bilateral hearing loss disability was manifested by hearing acuity no worse than Level VII in the right ear and Level I in the left ear, to include an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.

2.  Since April 4, 2017, the Veteran's bilateral hearing loss disability has been manifested by hearing acuity no worse than Level VIII in the right ear and Level II in the left ear.



CONCLUSIONS OF LAW

1.  For the period prior to April 4, 2017, the criteria for a compensable disability rating for bilateral hearing loss were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2017). 

2.  Since April 4, 2017, the criteria for a disability rating greater than 10 percent for bilateral hearing loss are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondences dated August 10, 2010.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis

The Veteran is seeking higher disability ratings for his service-connected bilateral hearing loss.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2017).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral hearing loss disability is evaluated as noncompensably disabling prior to April 4, 2017 under DC 6100 and as 10 percent disabling thereafter.

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85. 

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

A. Prior to April 4, 2017 

Applying the regulations to the current facts, the Board finds that the criteria for a compensable disability rating are not met. The record includes a VA audiological evaluation in October 2010, which shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
90
90
95
LEFT
25
30
40
45
45

The results of the audiogram show an average puretone threshold of 76 decibels in his right ear and 40 decibels in his left ear.  Speech discrimination ability was 68 percent in the right ear and 100 percent in the left ear.  An exceptional pattern of hearing impairment is indicated for the right ear.  The Veteran reported that the functional impact of his hearing loss on his usual occupational and daily activities included trouble hearing and difficulty understanding.  

Using Table VI, these examination results revealed level VI hearing in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable (0%) evaluation.  See 38 C.F.R. § 4.85.  However, the Board notes that because the puretone thresholds recorded for the right ear reflect hearing loss of 30 decibels at 1000 Hz and 70 decibels at 2000 Hz; an exceptional hearing impairment under 38 C.F.R. § 4.86(a) is demonstrated.  Using Table VIA, these findings result in level VI hearing acuity in the right ear.  Combining these levels according to Table VII still results in a noncompensable (0%) evaluation.  Id.  

The record includes a VA audiological evaluation in April 2014, which shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
95
100
100
LEFT
30
35
50
45
45

The results of the audiogram show an average puretone threshold of 84 decibels in his right ear and 44 decibels in his left ear.  Speech discrimination ability was 74 percent in the right ear and 94 percent in the left ear.  Exceptional patterns of hearing impairment are not indicated.  The Veteran reported that the functional impact of his hearing loss on his usual occupational and daily activities was that it was getting worse, left more than right.  

Using Table VI, these examination results revealed level VII hearing in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable (0%) evaluation.  See 38 C.F.R. § 4.85.  These audiological results also do not satisfy the criteria for a compensable rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

The Veteran submitted a private audiological evaluation from December 2015.  See Audiological Evaluation from Arrigg Eye and Ear Associates.  Unfortunately this report does not conform to VA's requirements for evaluating hearing impairment under the schedular criteria, in that it does not reflect that the Maryland CNC test was used to obtain speech recognition scores and the audiogram results were provided in graph form without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  Unfortunately, the Board cannot find the Veteran is entitled to a compensable disability rating based on this report.  

Also of record are audiometric findings from a September 2016 audiological evaluation.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
100
100
100
LEFT
35
45
55
55
50

Although speech discrimination ability was 64 percent in the right ear and 88 percent in the left ear, it does not reflect that the Maryland CNC test was used to obtain speech recognition scores.  Thus, the Board must find that this test is not valid for rating purposes.  

Accordingly, for the period prior to April 4, 2017, the Veteran's impairment due to his bilateral hearing loss is most consistent with a noncompensable evaluation and the level of disability contemplated in DC 6100 to support the assignment of a 10 percent disability rating or higher is absent.

B.  Since April 4, 2017 

The current 10 percent disability rating is based on findings from an April 4, 2017 VA examination.  On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
95
100
95
LEFT
35
40
55
55
50

The results of the audiogram show an average puretone threshold of 81 decibels in his right ear and 50 decibels in his left ear.  Speech discrimination ability was 54 percent in the right ear and 86 percent in the left ear.  Exceptional patterns of hearing impairment are not indicated.  The Veteran reported that the functional impact of his hearing loss on his usual occupational and daily activities was that without his hearing aids he has difficulty when there is background noise, when the speaker has a soft voice, or he cannot see the speaker's face.  Even with the hearing aids he sets the volume of the television quite high.  

Using Table VI, these examination results revealed level VIII hearing in the right ear and level II hearing in the left ear.  Combining these levels according to Table VII results in a 10 percent evaluation.  See 38 C.F.R. § 4.85.  These audiological results do not satisfy the criteria for a higher rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

Accordingly, the Board finds that the Veteran's impairment due to hearing loss for the period since April 4, 2017 is most consistent with a 10 percent evaluation and that the level of disability contemplated in DC 6100 to support the assignment of a 20 percent or rating or higher is absent.

The Board has carefully considered the Veteran's contentions in making this decision.  Although there is no reason to doubt the general quality of life problems he has described, his hearing loss disability is evaluated on the objective findings demonstrated during audiological examination.  The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.

ORDER

For the period prior to April 4, 2017, a compensable disability rating for bilateral hearing loss is denied.

For the period since April 4, 2017, a disability rating greater than 10 percent for bilateral hearing loss is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


